Action to rescind the purchase by plaintiff from defendant of a guaranteed first mortgage certificate. Order, as resettled, so far as it grants plaintiff’s motion to strike out defendant’s counterclaim unanimously reversed, with twenty dollars costs and disbursements to the defendant, and said motion denied, with leave to plaintiff to reply within ten days after service of order upon payment of said costs. In so far as the order appealed from denied plaintiff’s motion for judgment on the pleadings it is affirmed. No opinion. Present ■— Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.